08/31/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 20-0325



                                  No. OP 20-0325

LANCE GERALD DEINES,

             Petitioner,

      v.

LYNN GUYER, WARDEN,
MONTANA STATE PRISON,

             Respondent.


                                      ORDER

      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 5, 2020, within which to prepare, serve, and file its

response brief.




KFS


                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              August 31 2020